PRYOR, J.,
(orally.) The precise point now presented has not appeared in any other case. Hitherto the question was whether, when a party sues in equity, upon equitable grounds alone, claiming equitable relief only, and failing to establish that he ever had any title to equitable relief, he might still proceed as in an action at law, and recover a money judgment for damages. The decision both of this court and of the court of appeals was against such a contention. Here it appears that, when the action was instituted, the plaintiff had a valid claim to equitable relief, (the referee so finds;) and the question is, shall he be turned out of court for matter happening pendente lite, or will the court, its jurisdiction having attached, go on to award compensation in damages,—the only relief now available? We understand the rule to be that jurisdiction once acquired by a court of equity is not afterwards lost, but the court will proceed to administer whatever relief is open to the party. The analogy of this case to a suit for specific performance is perfect, and controls our decision. It is the unanimous opinion of the court that the, judgment should be affirmed. AE concur.